Citation Nr: 0919746	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 0 
percent for a left knee disability from June 1, 2000 to June 
6, 2005.

2.  Entitlement to an initial disability rating higher than 
20 percent for a left knee disability since June 7, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from May 1980 to May 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which granted service connection for a left knee disability 
and assigned an initial non-compensable rating for the 
condition retroactively effective from June 1, 2000, the date 
of receipt of the Veteran's claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (indicating when this occurs VA adjudicators 
must consider whether the Veteran's rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others).  

In a February 2004 Board of Veterans' Appeals (Board) 
decision, the Veteran's claim was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for a 
recent VA examination and further readjudication.  Id.

In November 2005, the RO, upon considering additional 
evidence during the pendency of this appeal, issued another 
rating decision increasing the rating for the left knee 
disability to 20 percent, retroactively effective from June 
7, 2005.  The Veteran has continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (indicating the Veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).

In a February 2007 Board decision, the Veteran's claim for an 
increased initial rating was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further readjudication.  His claim was readjudicated in the 
January 2009 supplemental SOC (SSOC).  The Veteran continued 
to appeal this claim to the Board.  See AB, 6 Vet. App. at 
38-39.




FINDINGS OF FACT

1.  From June 1, 2000 to June 6, 2005, the Veteran's left 
knee disability is manifested by normal flexion and 
extension.

2.  Since June 7, 2005, the Veteran's left knee disability is 
manifested by flexion limited by 30/35 degrees, and normal 
extension.  


CONCLUSIONS OF LAW

1.  From June 1, 2000 to June 6, 2005, the criteria for an 
initial compensable disability rating for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Codes (DCs) 5257, 5299-5260 (2008).  

2.  Since June 7, 2005, the criteria for an initial 
disability rating greater than 20 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, DCs 
5257, 5299-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by letters dated in 
September 2001, December 2001, February 2003, April 2004, 
September 2005, March 2007, and October 2007, the RO advised 
the Veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the Veteran in obtaining and what information or 
evidence the Veteran was responsible for providing.  For 
claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claims.  See 73 FR 23353 (Apr. 30, 2008).  

The RO did not issue the VCAA notice letters prior to 
initially adjudicating the Veteran's claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The VCAA notice letters were not 
issued until after the November 2000 decision on appeal was 
issued.  But all of the VCAA letters were sent prior to the 
January 2009 supplemental statement of the case (SSOC) - 
wherein the RO readjudicated the claims based on any 
additional evidence that had been received since that initial 
rating decision.  Additionally, The Federal Circuit Court has 
recently held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled. 
 Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting the initial disability rating assigned, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Here, though not technically required, the RO sent the 
Veteran a letter in March 2007 discussing the downstream 
disability ratings and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  The 
Veteran has been represented throughout this appeal by an 
accredited Veteran's service organization, The American 
Legion, and the Veteran and his representative made several 
written arguments in the informal hearing presentations (on 
VA Form 646) that were submitted to the Board for review.  
These written presentations specifically addressed the 
applicable rating criteria that, if met, would entitle him to 
a higher disability rating for his left knee disability.  
This testimony evidences their actual knowledge of the type 
evidence needed to support the claim.  Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).

And as for the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), private medical 
records, and VA medical records, including the report of his 
most recent September 2005 VA compensation examination to 
assess the severity of his left knee disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, while 
the Veteran's representative contends that the VA examination 
was not sufficiently thorough, the Board finds that it 
addressed all of the Veteran's symptoms and that all 
appropriate tests were apparently conducted.  There is also 
no contention that the Veteran's symptoms have worsened since 
the September 2005 examination.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002).  

Initial Disability Ratings of Left Knee Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. §§ 4.1, 4.20 (2008).  
If a Veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20 (2008); see 38 C.F.R. 
§ 4.27 (2008) (providing specific means of listing DC for 
unlisted disease or injury).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2008).  And as already alluded to, 
if, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  That is to say, VA may "stage" the 
rating to compensate the Veteran for times since the 
effective date of his award when his disability may have been 
more severe than at others.  Fenderson, 12 Vet. App. at 125-
26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that, from June 1, 2000 to June 6, 2005, 
he is entitled to a higher initial rating for his service-
connected left knee disability, currently evaluated as 0 
percent under 38 C.F.R. § 4.71a, DC 5257, other impairment of 
knee, and DC 5299-5260, limitation of flexion of leg.

The Veteran also asserts that, since June 7, 2005, he is 
entitled to a higher initial rating for his service-connected 
left knee disability, currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, DC 5257, other impairment 
of knee, and DC 5299-5260, limitation of flexion of leg.

Under DC 5257, a 10 percent rating is warranted when there is 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted when there is moderate slight 
recurrent subluxation or lateral instability, and a 30 
percent rating is provided for severe slight recurrent 
subluxation or lateral instability.  38 C.F.R. 
§ 4.71a (2008).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(2008), pain is inapplicable to ratings under DC 5257 because 
it is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

VA's Schedule for Rating Disabilities does not define the 
words "slight," "moderate" and "severe."  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2008).

Effective July 1997, a Veteran who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, if a separate rating is based on additional 
disability.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  Subsequently, in VAOPGCPREC 9-98 (August 
14, 1998), VA's General Counsel further explained that if a 
Veteran has a disability rating under DC 5257 for instability 
of the knee, and there is also X- ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.

Under DC 5260, a 0 percent rating is warranted when the 
flexion is limited to 60 degrees.  A higher 10 percent rating 
is warranted when the flexion is limited to 45 degrees.  A 20 
percent rating is warranted when the flexion is limited to 30 
degrees, and a 30 percent rating is provided when the flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a (2008).

In VAOPGCPREC 9-04, the General Counsel held that VA also may 
assign separate ratings for limitation of flexion and 
extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 
69 Fed. Reg. 59990 (2007).  Specifically, where a Veteran has 
both limitation of flexion and extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  VA assigns a 0 percent rating when 
the extension is limited to 5 degrees, and a 10 percent 
rating when the knee has extension of 10 degrees.  A 20 
percent rating is warranted when the extension is limited to 
15 degrees, and a 30 percent evaluation when the extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a (2008).

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2008).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable DC, any additional functional loss the 
veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Other DCs for knee disabilities that provide a higher rating 
are not more appropriate because the facts of this case do 
not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, DC 5256 (for ankylosis of the knee), DC 5258 
(dislocated cartilage), DC 5262 (impairment of the tibia and 
fibula).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of DC should be upheld if it is supported by explanation and 
evidence).  Therefore, the Board will continue to evaluate 
the disability under DC 5257.  The Board will also evaluate 
his disability under DCs 5260 and 5261 for limitation of 
motion on flexion and extension, respectively, to determine 
if he is entitled to a higher rating.

Whether the Veteran is Entitled to an Initial Compensable 
Disability Rating from June 1, 2000 to June 6, 2005

In August 2000, the Veteran was afforded a VA examination, in 
which the VA examiner reviewed the claims file.  The Veteran 
told the VA examiner that his left knee will have some pain 
with activity, particularly climbing stairs or going down an 
incline.  The Veteran stated that his left knee never gives 
way.  His left knee will swell with extended use.  Upon 
examination, the VA examiner determined that there was no 
swelling of the left knee.  The knee was stable anteriorly, 
posteriorly, medially, and laterally.  The Veteran's range of 
motion was 0 degrees of extension and 140 degrees of flexion.  
The Veteran was able to squat and rise without assistance; 
however, there was some crepitation with rising.  The VA 
examiner determined that the Veteran had patellofemoral 
syndrome.

X-rays provided during this examination revealed some minor 
narrowing of the knee, probably accentuated by the standing 
position.  There was no hypertrophic change around the left 
knee joint.  The patellofemoral joint was unremarkable.  No 
fractures or soft tissue abnormalities were seen.

A January 2001 VA Medical Center (VAMC) x-ray of the left 
knee revealed no significant bony or soft tissue abnormality.  
Joint spaces were well-maintained bilaterally.  

In February 2002, the Veteran was seen by a private physician 
for his left knee pain.  The Veteran was prescribed a knee 
brace and medication.

An August 2002 VAMC outpatient treatment record states the 
Veteran was complaining of a left knee pain flare-up that had 
been occurring for about a month.  The Veteran was diagnosed 
with arthritis.

In September 2002, the Veteran was afforded another VA 
examination, in which the VA examiner reviewed the claims 
file.  The Veteran told the VA examiner that with increased 
activity, his left knee hurts him.  The left knee 
occasionally felt weak, as if it would "give way."  The 
Veteran stated he treated his left knee disability with 
physical therapy and medication.  Upon examination, the VA 
examiner determined that the Veteran had normal gait.  The 
Veteran had full extension and 140 degrees of flexion.  His 
collateral ligaments were stable to varus/valgus stress in 
extension and 30 degrees of flexion.  The anterior drawer 
test, posterior drawer test, and the Lachman test were 
negative.  The Veteran did not have angular deformity, 
swelling, effusion, quadriceps atrophy, retropatellar 
crepitation, tenderness, or patellar instability.  

X-rays provided during this examination revealed a minimal 
amount of narrowing in the femorotibial joint space medially.  
No fractures, dislocations, narrowing of the articular 
cartilage, loose bodies, or osteophyte formation were seen.

The VA examiner determined that he could find no objective 
evidence of organic pathology by x-ray or physical 
examination in the left knee to explain his symptoms.  In 
regards to DeLuca, the examiner could find no limitation of 
motion in the left knee.  8 Vet. App. at 206.

In a January 2003 VAMC outpatient treatment report, the 
Veteran stated that he was having chronic left knee pain, and 
his knee felt like it was slipping or giving away.  He had 
pain 4-5 times per week.  The pain was the worst when he used 
stairs or carried weight.  The pain was deep down in his knee 
and was generalized.  The VA physician determined that the 
Veteran's left knee did not have swelling, effusion, 
erythemia, warmth, crepitance, deformities, tenderness, or 
instability.  The Veteran's left knee demonstrated normal 
range of motion.

In April 2003, the Veteran was provided a physical 
examination of his left knee by a private physician.  The 
Veteran told the physician that his knee hurt when he 
ascended or descended stairs, kneeled, walked, ran, squatted, 
turned, or pivoted.  The Veteran complained of pain, 
slipping, and swelling in his left knee.  The Veteran used a 
brace, medications, and heat to treat his knee.  

Upon examination, the physician noted that the left knee had 
moderate swelling.  The Veteran's extension was -1 degrees, 
and the Veteran's flexion was 135 degrees.  The knee did not 
have effusion, crepitus, abduction stress, tenderness, or 
erythemia.  The McMurray test, anterior drawer test, 
posterior drawer test, and the Lachman test were negative.  
X-rays of the left knee revealed patella alta of the left 
knee.  The Veteran was diagnosed with patella-femoral 
malalignment and tight hamstrings.

From April 2003 to January 2004, the Veteran was seen by the 
VAMC for complaints of pain in his left knee.  The Veteran 
stated the pain was a 6-8 out of 10 with medication, and the 
pain came and went depending on his physical activity.  The 
Veteran did not complain of numbness or weakness in his knee.  
The Veteran stated that his knee was preventing him from 
doing his job.  The Veteran's knee was tender in the lateral 
aspect of the knee joint.  There was no swelling and his gait 
was normal.  X-rays of the knee were negative.  The Veteran 
was diagnosed with chronic pain secondary to degenerative 
joint disease, muscle contusion.

In March 2004, the Veteran was treated by Dr. G.R.B., a 
private physician, for complaints of tight hamstrings and 
mild patellofemoral problems.  The Veteran stated he was 
having some mild problems at work, since he was only able to 
do a half squat, not a full squat.  The Veteran stated he 
could use several stairs a day, but could not do long stair 
climbing.  Upon examination, the ranges of motion were 
normal.  The knee did not have effusion, crepitus, abduction 
stress, tenderness, or erythemia.  The Veteran's McMurray 
test, anterior drawer test, posterior drawer test, and 
Lachman test were negative.  X-rays of the left knee were 
normal.

In April 2004, the Veteran told Dr. G.R.B. that his knee was 
not doing a whole lot better.  Upon examination, it was noted 
that the Veteran had tight hamstrings, patellofemoral 
problems, and unexplained weight loss.  The Veteran was 
diagnosed with left, medial meniscus injury.

In July 2004, the Veteran was afforded another VA 
compensation examination, in which the VA examiner reviewed 
the claims file.  The Veteran told the VA examiner that he 
experienced pain in his left knee when he walked more than 15 
minutes, squatted, and ascended or descended stairs.  The 
Veteran stated he has no giving away of the knee and 
currently takes medication for his left knee pain.  The 
Veteran stated he avoids dancing, prolonged weight-bearing, 
and walking for exercise.  The Veteran stated he used a cane 
during flare-ups.  The Veteran wore an elastic sleeve on his 
left knee for the majority of the time.

Upon a physical examination, the VA examiner determined that 
the Veteran's gait was normal.  He had full extension and 140 
degrees of flexion in the knee without complaint of pain.  
Pressing the patella into the femoral condyle as the Veteran 
went from full extension to 90 degrees of flexion caused no 
pain or crepitation.  His collateral ligaments were stable to 
varus/valgus stress in extension and 30 degrees of flexion.  
The anterior drawer test, posterior drawer test, and the 
Lachman test were negative.  The Veteran did not have 
swelling, effusion, quadriceps atrophy, retropatellar 
crepitation, tenderness, or patellar instability.  X-rays 
provided during this examination revealed no acute fracture, 
dislocation, or joint effusion.  The patellofemoral joint 
space was well-preserved.

The VA examiner determined that he could find no objective 
evidence of organic pathology to explain the Veteran's 
syndromes.  The examiner was unable to make a diagnosis of 
chondromalacia in the absence of crepitation or pain with 
pressure.  There was no x-ray evidence of osteoarthritis.  In 
regards to DeLuca, the examiner stated that he could detect 
no objective evidence of weakness, incoordination, 
fatigability, or loss of motion.  He was unable to estimate 
the range of motion, amount of pain, or functional capacity 
during flare-up without resorting to pure speculation.  8 
Vet. App. at 206.  As for the Veteran's employment, the 
Veteran stated that he was currently unemployed because there 
was no work available in computer installation compatible 
with his skills.  The VA examiner stated that it is more 
likely than not that the Veteran's unemployment was unrelated 
to his knee.

In December 2004, the Veteran told Dr. G.R.B. that he was 
experiencing weakness in his left knee, and prolonged gait.  
Upon examination, it was determined that the Veteran had 
slight patellar crepitus.  His strength was evaluated as 
grossly 4/5 in the quadriceps and hamstrings.  The Veteran 
had decreased tone on his left knee.  The Veteran had minimal 
girth differences, and no gross instability.  The Veteran was 
prescribed physical therapy for his left knee.

A June 2005 physical examination by Dr. G.R.B. revealed a 
little clicking under the Veteran's patella.  The physician 
noted that the March 2004 MRI revealed chondromalacia of the 
patella.  New magnetic resonance imaging (MRI) of the left 
knee revealed minimal joint effusion and grade I signal in 
the posterior horn of the medial meniscus.  The Veteran's 
knee was injected with medication, and he was provided a knee 
brace.

This evidence reflects that the Veteran is not entitled to a 
rating higher than non-compensable under DC 5257 because the 
Veteran does not have slight recurrent subluxation or lateral 
instability in his left knee.  Despite the Veteran's 
contentions, the record demonstrates that from June 1, 2000 
to June 6, 2005, the Veteran's left knee was not manifested 
by subluxation or instability.  38 C.F.R. § 4.71a, DC 5257 
(2008).

The evidence of record also establishes that the Veteran is 
not entitled to a rating higher than non-compensable under DC 
5260 or DC 5261.  The Veteran's flexion and extension was 
normal during the period from June 1, 2000 to June 6, 2005.  
38 C.F.R. § 4.71a (2008).

Additionally, although the Veteran does have a diagnosis of 
arthritis from an August 2002 VAMC outpatient treatment 
record, x-rays taken of the Veteran's left knee do not 
establish arthritis.  Thus, a compensable rating for 
arthritis is not warranted.  

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2007); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether the Veteran is Entitled to an Initial Compensable 
Disability Rating since June 7, 2005

From July 2005 to September 2005, the Veteran was seen by Dr. 
G.R.B. for his left knee disability, particularly complaints 
of left knee pain.  The Veteran told the physician that his 
knee was actually doing a little bit better.  It did not hurt 
him every day now.  Dr. G.R.B. determined that the Veteran 
could be released back to work, but could only assume light 
duties.  Specifically, the Veteran could not do prolonged 
crawling, deep squats, or pushing or pulling more than 20 
pounds.  

In September 2005, the Veteran was afforded a VA compensation 
examination, in which the VA examiner reviewed the claims 
file.  The Veteran told the VA examiner that the pain in his 
left knee continued to bother him.  The Veteran indicated 
that the pain was getting worse, particularly when placing 
weight on the knee.  The Veteran stated that his pain was 
currently 0-1 out of 10.  However, when he had a flare-up, 
the pain was 9 out of 10.  The Veteran stated he experiences 
a flare-up daily during periods of long standing or walking, 
particularly when ascending the stairs or getting out of the 
car, or moving the right knee in a different position.  The 
Veteran was currently taking medication for the pain, and 
uses an ice pack and knee brace.  The Veteran did not use any 
assistive device, besides from the left knee brace.  The 
Veteran stated the pain is always associated with weakness, 
stiffness, swelling, and a giving away feeling of the left 
knee.  The Veteran denied being prescribed complete bedrest 
in the past 12 months.  

In regards to his employment, the Veteran stated he was 
currently unemployed.  He retired from his job in 2003 
because he could no longer fulfill his job duties due to his 
service-connected shoulder injury and his service-connected 
left knee disability.  Particularly, the Veteran was no 
longer able to work with overheads, crawl, stoop, or carry 
reasonable weight.  In regards to his daily living 
activities, the Veteran stated that he is able to be 
independent in all of the basic activity of his daily living.  
The Veteran stated that he could no longer participate in any 
activity that required extensive usage of the left knee, and 
the Veteran was not able to climb or kneel due to the pain in 
his left knee.

Upon a physical examination, the VA examiner determined that 
there was no swelling, edema, deformity, or effusion of the 
Veteran's left knee.  There was no tenderness along the 
joint.  The Veteran experienced occasional crepitus.  Flexion 
was 0-30 (active) and 0-35 (passive), and extension was 
normal.  The Veteran's stability test, the medial and lateral 
collateral ligament test, the Lachman test, the drawer test, 
and the McMurray test were all negative.  The Veteran's 
muscle strength around his knee (both quadriceps and 
hamstring) was within normal functional range.  The VA 
examiner did not detect a sensory deficit on the Veteran's 
lower extremity on the left side.  The VA examiner diagnosed 
the Veteran with patellofemoral syndrome on the left knee 
with pain and decreased functional capacity.

In regards to DeLuca, repetitive movement was performed on 
the left knee and failed to show any change in the range of 
motion.  The Veteran experienced minimum discomfort at the 
extreme flexions of the knee passively, but otherwise was 
fairly good.  He did not complain of any pain throughout the 
other degrees of range of motion.  The VA examiner stated 
that during a flare-up, there would be the increase of 
limitation of range and also the increase of pain in 
functional capacity.  The VA examiner determined that the 
change of these two symptoms cannot be stated here with any 
medical certainty without mere speculation on his part.  
Evidence of incoordination or fatigability was not detected.  
8 Vet. App. at 206.

At this examination, the Veteran was also provided an x-ray 
of his left knee.  The x-ray found no abnormalities in the 
left knee.  Thus, there is no evidence to establish a 
separate rating for arthritis of the Veteran's left knee. 

The Veteran is currently rated at 20 percent for this period 
under DC 5260, for limitation of flexion to 30 degrees.  The 
Veteran is not entitled to a separate compensable disability 
rating since June 7, 2005 under DC 5257.  The evidence does 
not establish that the Veteran's left knee disability results 
in even slight recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2008).  And, as mentioned above, 
testing with respect to knee stability, medial and lateral 
collateral ligaments, Lachman's, drawer, and McMurray's were 
all negative at the time of VA examination in September 2005.

Additionally, the Veteran is not entitled to an initial 
disability rating higher than 20 percent since June 7, 2005 
under DC 5260.  At the September 2005 VA examination, the 
Veteran's flexion was 0-30/0-35 degrees.  Thus, the evidence 
does not show that the Veteran's flexion is limited to 15 
degrees to warrant a higher 30 percent rating.  The evidence 
also does not warrant a higher rating under DC 5261 because 
the Veteran's extension was normal at the September 2005 VA 
examination.  38 C.F.R. § 4.71a (2008).  The Veteran's pain 
on functional use also does not warrant a higher rating as 
there is no additional uncompensated limitation of motion 
that can provide a basis for a higher rating based on pain.  
38 C.F.R. §§ 4.40, 4.45 (2008).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Extraschedular Consideration

The Veteran's service-connected left knee disability also 
does not warrant consideration for an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been frequently hospitalized on account of this disability.  
Instead, his evaluation and treatment has been primarily as 
an outpatient, not inpatient.  Indeed, there has been no 
physical incapacitation during the past twelve months or time 
lost from work on medical leave.  The disability also has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but generally the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2008).  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

From June 1, 2000 to June 6, 2006, the claim for an initial 
compensable disability rating for a left knee disability is 
denied.

From June 7, 2005, the claim for an initial disability rating 
higher than 20 percent for a left knee disability is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


